Citation Nr: 0942309	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied service connection for PTSD.  

The Board issued a decision in October 2008 also denying this 
claim, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In a July 2009 order, 
granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.

As the joint motion indicates, the Veteran's appeal is not 
limited to whether he is entitled to service connection for 
PTSD, since the evidence shows he also has received a 
diagnosis of depression.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam) (finding that where a Veteran's claim 
"identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed" 
by the evidence of record).  So the Board has revised the 
issue on appeal to take this into account and make his claim 
more expansive for an acquired psychiatric disorder.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC).




REMAND

The Veteran claims that he developed PTSD as a result of 
various traumatic events ("stressors") that he experienced 
during his tour in Vietnam.  However, additional evidentiary 
development is required before the Board may readjudicate his 
claim.

Service connection for PTSD requires:  [1] a current 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As the Board acknowledged when previously deciding the claim 
in October 2008, the Veteran has the required DSM-IV 
diagnosis of PTSD.  See, e.g., his VA outpatient treatment 
records dated from April 2003 to July 2005.  So the 
determinative issue is whether this condition is attributable 
to his military service and, in particular, to a confirmed 
stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  



If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (regarding combat Veterans).

Conversely, if the veteran did not engage in combat with the 
enemy, or he did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates his testimony 
or statements.  Cohen, 10 Vet. App. at 147.  And this 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Service in a general "combat area" or 
"combat zone" is insufficient to trigger the evidentiary 
benefit of 38 C.F.R. § 3.304(f)(2) and 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  See also VAOPGCPREC 12-99 (October 
18, 1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

The Veteran received the National Defense Service Medal 
(NDSM), the Vietnam Campaign Medal (VCM), and the Vietnam 
Service Medal (VSM).  But these medals, while commendable in 
their own right, are not the type of awards or decorations 
that would provide a prima fascia indication he engaged in 
combat.  See again VAOPGCPREC 12-99 (October 18, 1999).  
Therefore, his lay testimony alone is insufficient to 
establish the occurrence of his claimed stressors.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).



The Veteran claims his unit came under enemy attack in 
Vietnam.  But his primary stressor involves the death of Jack 
Leopard during an attack on an ammunition storage facility in 
May 1970.  When contacted concerning this, however, 
the U. S. Army and Joint Service Records Research Center 
(JSRRC), known at the time as the U. S. Armed Services Center 
for Unit Records Research (CURR), indicated that a soldier 
named Jack Leopard was indeed killed in Cambodia in May 1970, 
while in the 2nd Battalion of the 47th Infantry, but that he 
was in a different unit than the Veteran, who instead served 
in the 611th Ordinance Company.  So, despite the Veteran's 
allegations to the contrary, this soldier was not in his 
unit.  Nevertheless, according to the joint motion, while the 
RO attempted to locate evidence or records relating to the 
death of this soldier, Jack Leopard, it does not appear the 
RO also attempted to locate evidence or records to 
substantiate the Veteran's other claimed stressors, including 
attacks on his unit or the deaths of other soldiers that he 
also had mentioned, although not in detail.  
38 U.S.C.A. § 5103A(a)(1).  The Court indicated the Board 
should have considered his statements to medical 
professionals regarding these other experiences in Vietnam in 
making its combat engagement determination, citing Moran v. 
Principi, 17 Vet. App. 149, 154 (2003).

Therefore, after giving the Veteran another opportunity to 
provide specific details of his claimed stressors, the RO/AMC 
should attempt to independently verify the occurrence of 
these claimed events through the JSRRC and any other 
appropriate agency.  See 38 U.S.C.A. § 5103A(b)(3).  In doing 
so, the RO/AMC is reminded that requiring corroboration of 
every detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The records need only imply the 
Veteran's participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).



And upon completion of this additional development, if there 
is at least one confirmed stressor (or it is determined the 
Veteran engaged in combat against enemy forces, and the 
stressor relates to that combat experience and is consistent 
with the circumstances of his service such that this 
independent verification is not required) the Veteran should 
be provided a VA psychiatric examination to determine whether 
his PTSD is a consequence of that stressor.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  See also 
38 U.S.C.A. § 5103A(d)(1)(2).  Also, if it is determined that 
a psychiatric diagnosis other than PTSD is appropriate 
(such as depression), the examiner should also determine 
whether that diagnosis is related or attributable to the 
Veteran's military service.  Although he has not specifically 
raised a claim for service connection for a psychiatric 
disorder other than PTSD, the Board must nevertheless 
consider this possible claim.  Clemons, 23 Vet. App. at 5.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Provide the Veteran another 
opportunity to submit a comprehensive 
statement containing as much detail and 
information as possible regarding his 
alleged stressors in service, including 
his allegation that his unit came under 
attack and that other soldiers (besides 
Jack Leopard) were wounded or killed.  
Ask that he provide specific details, 
such as the dates, locations, detailed 
descriptions of these events, and 
identifying information concerning all 
stressors, as well as any other 
witnesses, including their names, ranks, 
units of assignments, or any other 
identifying details.  This information is 
critically necessary to obtain supportive 
evidence of the stressful events, so he 
must be as specific as possible.  The 
Court has held that asking him to provide 
this level of detail and information is 
not an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

2.  With the benefit of this additional 
information, undertake any necessary 
development to attempt to verify the 
occurrence of any claimed stressor(s).  
Forward to the JSRRC all supporting 
evidence (including any probative 
evidence the Veteran submits in addition 
to what he has already).  If JSRRC's 
research of available records for 
corroborating evidence leads to negative 
results, notify the Veteran and his 
attorney of this and given them the 
opportunity to respond.  Also follow up 
on any additional action suggested by the 
JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific stressors in 
service deemed established by the record.  
This report is then to be placed in the 
claims file for consideration in this 
appeal.

4.  If there is at least one objectively 
confirmed stressor (or it is determined 
the Veteran engaged in combat against 
enemy forces, and the stressor relates to 
that combat experience and is consistent 
with the circumstances of his service 
such that this independent verification 
is not required), schedule him for a VA 
psychiatric examination for an opinion 
concerning the etiology of any current 
psychiatric disorder - PTSD, depression, 
or whatever condition diagnosed.  
The claims file, including a complete 
copy of this remand and the joint motion 
and a list of the stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review.  The 
examiner must determine whether the 
Veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that 
only the verified events may be 
considered as valid stressors.

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

If a psychiatric disorder other than PTSD 
is diagnosed, including depression, the 
examiner must indicate whether it is at 
least as likely as not (50 percent 
probability or greater) the psychiatric 
disorder is related to the Veteran's 
military service, including to any 
established stressor.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

5.  Then readjudicate the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, inclusive of PTSD 
(but also depression, etc.), in light of 
the additional evidence.  If the claim is 
not granted to his satisfaction, send him 
and his attorney a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



